Citation Nr: 1119248	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  89-45 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability, to include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for thyroid nodular disease, to include as secondary to exposure to ionizing radiation.

3.  Entitlement to an initial rating in excess of 10 percent for residual scars from multiple biopsies and excisions of squamous cell carcinoma (skin cancer).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from March 1951 to February 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case has been in appellate status since the late 1980's and has been the subject of a number of previous Board remands, most recently, in December 2008.  At that time, the Board remanded claims for service connection for low back disability, thyroid nodular disease, and bilateral cataracts for further development.  In an October 2010 rating decision, the RO granted service connection for bilateral cataracts, representing a full grant of the benefit sought with respect to that claim.  

In January 1996, the Veteran testified before a Hearing Officer at the RO.  A transcript of that hearing is of record.  In January 2000 and December 2003 the Veteran testified before a Veterans Law Judge in Washington, D.C.  Transcripts of those hearing are also of record.   
 
The Board notes that the Veterans Law Judge who conducted the January 2000 and December 2003 hearings is no longer employed by the Board.  The judge chairing such a hearing must decide the veteran's appeal, unless that right is waived by the veteran.  See 38 U.S.C.A. § 7107(c) (West 2002).  In September 2008, the Board notified the Veteran that he could request a hearing with another Veterans Law Judge.  The following month, the Veteran responded, indicating that he did not wish to appear at another hearing.  

In addition, the record reflects that the Veteran was most recently represented by a private, as reflected in a January 2009 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  In November 2010, this attorney withdrew as the Veteran's representative.  See 38 C.F.R. § 14.631(c) (2010).  In March 2011, the Board advised the Veteran that the attorney had revoked his power of attorney, and afforded him the opportunity to authorize an organization or individual as his representative.  This letter advised the Veteran that if VA did not hear from him, or his new representative, within 30 days, it would be assumed that he wished to represent himself.  The Veteran did not respond within 30 days of the March 2011 letter; accordingly, the Board recognizes him as proceeding pro se in this appeal.  

As a final preliminary matter, the record reflects that, during the December 2003 Board hearing, the Veteran raised a claim for service connection for respiratory problems.  In November 2007, the Veteran filed a notice of disagreement (NOD) with an October 2007 rating decision which granted service connection and assigned an initial 10 percent rating for residual scars from multiple biopsies and excisions of squamous cell carcinoma (skin cancer), effective May 14, 1999.  In this NOD, the Veteran asserted that he was entitled to earlier effective dates for a 100 percent rating for posttraumatic stress disorder (PTSD) and a TDIU, 100 percent ratings for hearing loss, diabetes mellitus, and hypertension, from August 1978, and a 50 percent rating for tinnitus.  In a December 2007 letter, the RO advised the Veteran that his claims regarding PTSD, hearing loss, diabetes, tinnitus, and hypertension had all been previously addressed, and the decisions were final, as they had been made more than one year earlier.  See 38 C.F.R. § 20.302(a) (2010).  However, the Board finds that the November 2007 correspondence reflects new claims regarding these disabilities.  Additionally, in September 2010, the Veteran submitted evidence in support of a claim for special monthly compensation (SMC) based on aid and attendance or housebound status.  The issues of entitlement to service connection for respiratory problems, whether new and material evidence has been submitted sufficient to reopen claims for service connection for diabetes mellitus and hypertension, entitlement to increased ratings for hearing loss and tinnitus, entitlement to earlier effective dates for a 100 percent rating for PTSD, TDIU, and service connection for hearing loss, as well as entitlement to SMC based on aid and attendance or housebound status have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

Additionally, in June 2001, the Veteran raised a claim of entitlement to reimbursement for chelation therapy.  In February 2003, this matter was referred to the VA Medical Center (VAMC) in Columbia, South Carolina, for appropriate action.  The record currently before the Board does not reflect that this matter has been adjudicated by the VAMC.  Therefore, this matter is referred to the VAMC for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

As an initial matter, the Board highlights that the Veteran's original claims folder has been lost, and efforts by the RO to locate the file (including a general "circularization" in 1994) have been unsuccessful.  A "rebuilt" claims folder has been prepared, but a number of relevant documents are not of record.  When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."   Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In December 2008, the Board remanded the claims for service connection to obtain a new dose estimate and a new advisory opinion, in light of the fact that the National Institute for Occupational Safety and Health (NIOSH) had revised its radiation-related carcinogenic list.  The Board noted that it appeared that NIOSH had revised its method of creating dose estimates as well as the probability of causation of certain diseases through exposure to ionizing radiation. 

Specifically, after obtaining a new dose estimate, the RO was to comply with all other provisions of 38 C.F.R. § 3.311, to include 38 C.F.R. § 3.311(c), and obtain an advisory medical opinion.  The Board instructed that the advisory opinion should consider and discuss the inconsistencies in the prior dose estimates and should consider the latest Probability of Causation figures as determined by NIOSH.  

In regard to previous inconsistencies in the dose estimates, as discussed in December 2008, in an August 2002 letter to the RO, the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's presence at Operation IVY in 1952.  It was noted that a search of dosimetry data revealed no records of radiation exposure for the Veteran.  A scientific dose reconstruction indicated that the Veteran would have accrued a probable dose of 0.0 (less than 0.01) rem gamma.  This dose had an upper bound of 0.1 rem gamma.  His (50-year) committed dose equivalent to the thyroid was 0.0 (less than 0.01) rem.

In January 2006, the DTRA provided a revised dose estimate for the Veteran.  The DTRA estimated that the Veteran was exposed to the following doses of ionizing radiation during his active duty service:


External Doses
Radiation Type
Dose (rem)
Upper Bound
Neutron
0.0
0.0
Gamma
0.01
0.03
Skin Doses
Location
Dose (rem)
Upper Bound (rem)
Hands
0.6
2.0
Lens of Eyes
0.3
0.8
Internal Doses
Organ
Dose (rem)
Upper Bound (rem)
Thyroid
0.4
3.2

In March 2007, the DTRA's Nuclear Test Personnel Review (NTPR) Program prepared a new dose estimate for the Veteran.  The NTPR report estimated that the Veteran was exposed to the following doses of ionizing radiation during his active duty service:

External gamma dose:
18 rem
External neutron dose:
2 rem
Total skin dose to any skin area (beta plus gamma):
550 rem

Consistent with the December 2008 remand, in January 2009, the RO requested a new dose estimate from the DTRA.  In a February 2009 response, the DTRA stated that the scope of the NTPR Program was limited to providing information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear tests (1945 to 1962) and the occupation of Hiroshima and Nagasaki, Japan, following World War II.  The DTRA indicated that the NTPR Program did not fall under the purview of NIOSH, and, accordingly, the request for a new dose estimate was being returned.  

Despite the February 2009 response, in April 2009, the NTPR Program prepared another dose estimate for the Veteran.  The NTPR report estimated that the Veteran was exposed to the following doses of ionizing radiation during his active duty service:


External gamma dose:
18 rem
External neutron dose: 
2 rem
Dose to the lens of the eye
(beta plus gamma):
28 rem
Internal committed dose to the thyroid
(alpha):
0.1 rem
Internal committed dose to the thyroid
(beta plus gamma):
7 rem
Internal committed dose to the back
(alpha):
1.5 rem
Internal committed dose to the back
(beta plus gamma):
8 rem
Dose to any skin area
(beta plus gamma):
550 rem

In its April 2009 dose estimate, the DTRA reiterated that the NTPR Program did not fall under the purview of NIOSH.  

In January 2010, the Director of the Compensation and Pension service requested an advisory opinion from the Under Secretary for Health.  This opinion request included the April 2009 dose estimates, but did not mention the inconsistencies in the prior dose estimates or any Probability of Causation figures from NIOSH.  

In a March 2010 advisory opinion, the Director of Radiation and Physical Exposures included the April 2009 dose estimates, and stated that she had relied primarily on DTRA's estimates of the Veteran's radiation exposures plus her review of literature relevant to his conditions in rendering her opinion.  She opined that it was unlikely that the Veteran's thyroid nodules or arthritis could be attributed to ionizing radiation exposure during service.  While she referenced several medical and scientific documents in this opinion, she did not consider and discuss the inconsistencies in the prior dose estimates, nor did she address the latest Probability of Causation figures as determined by NIOSH.  

The Board has considered the fact that, in a March 2006 opinion obtained in conjunction with this appeal, the Chief Public Health and Environmental Hazards Officer noted that the Interactive Radioepidemiological Program (IREP) of NIOSH did not address benign thyroid nodules.  Nevertheless, despite the December 2008 remand directive, the physician who provided the March 2010 opinion made no mention of NIOSH in regard to either the claimed thyroid nodular disease or low back disability.  Accordingly, remand is required to obtain a new advisory opinion.  See Stegall, 11 Vet. App. at 271.  

In addition, in regard to the claim for service connection for low back disability, the claims file reflects that the Veteran was previously denied service connection for arthritis of the spine on a direct basis, as, in a July 1990 decision, the Board highlighted that service connection for arthritis of the spine was previously denied in a December 1979 Board decision.  In the July 1990 decision, the Board found that a new factual basis had not been established to permit service connection for arthritis of the spine.  In a May 2000 remand, the Board noted that, subsequent to the July 1990 decision, various revisions to the laws and regulations for establishing service connection for a disease based on exposure to ionizing radiation had been made, creating a new basis of entitlement for service connection for a disease based on exposure to ionizing radiation.  The Board, therefore, found that the claim for service connection for a low back disorder based on injury and/or exposure to ionizing radiation in service, is a claim separate and distinct from the claim which was previously denied in the July 1990 Board decision.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993); aff'd, 17 F.3d 368 (Fed. Cir. 1994).  

While the claim for service connection for low back disability was characterized as entitlement to service connection for low back disability secondary to exposure to ionizing radiation in April 2004 and December 2008 Board remands, the Board highlights that service connection for a disability based upon exposure to radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement, that is on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Consistent with the foregoing, the RO has continued to address the claim for service connection for low back disability on both the radiation and direct service connection theories of entitlement.  

In addition to his assertion that he has a low back disorder related to in-service radiation exposure, service treatment records reflect complaints of back pain in January 1954.  During the January 1996 RO hearing, the Veteran described an in-service injury to his back.  During the January 2000 hearing, he testified that his back condition had been constantly degenerating since 1955.  During VA treatment in June 2009, he reported that he injured his back in the military and had been dealing with back pain since the age of 21.  

The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  His report of a continuity of symptomatology suggests a link between his current complaints regarding the low back and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Nevertheless, the claims file does not include a VA examination to obtain an etiology opinion regarding the relationship between his current low back disorder and service.  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

[Parenthetically, the Board has considered the fact that a June 2010 VA treatment record reflects an inconsistent history, noting longstanding back pain dating back to 1959; however, in light of the earlier reports of a continuity of symptomatology, the extensive period of time since service, the possibility of an error in the recording of the year in which back pain started, and the fact that the claims are being remanded for other development, the Board finds that a VA examination is warranted.]

Further, the record reflects that the Veteran has asserted that his thyroid nodular disease and low back disability may be related to in-service gas exposure.  During the December 2003 hearing, the Veteran's attorney at the time asserted that the Veteran was exposed to Lewisite gas as there was a gassing of POWs on his ship.  In correspondence dated in April 2007, the Veteran asserted that he had back pain related to nuclear testing and the gassing of North Korean POWs.  In November 2007, he alleged that his thyroid nodular disease was secondary to his in-service radiation exposure and to the gassing of North Korean POWs in August 1953.  Deck logs from the Veteran's ship confirm that gas grenades were used to quell a POW disturbance.  However, the content of the grenades (mustard gas or tear gas) is not known.  Despite the foregoing, claims for service connection for a thyroid and/or low back disorder, as due to in-service exposure to Lewisite gas, have not been adjudicated.  To avoid any prejudice to the Veteran, on remand, the AMC/RO should consider the claims for service connection under this alternate theory of entitlement, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In addition, the record reflects that there are outstanding VA treatment records which are potentially pertinent to the claim for service connection for low back disability.  In this regard, a January 1999 VA X-ray study of the lumbosacral spine reflects degenerative changes, most severe at the L4-5 and L5-S1 levels.  The radiologist commented that these degenerative changes had increased since the prior study of August 27, 1985.  While VA treatment records dated from September 1988 to October 2010 are currently of record, the January 1999 X-ray study indicates that additional pertinent records are available.  As any records of VA treatment dated prior to September 1988 and since October 2010 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, in an October 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for residual scars from multiple biopsies and excisions of squamous cell carcinoma (skin cancer), effective May 14, 1999.  In November 2007, the Veteran filed a notice of disagreement NOD with this rating decision, in which he asserted that he was entitled to 100 percent for skin cancer to 1988.  In June 2008, the RO issued a statement of the case (SOC) regarding entitlement to an effective date earlier than May 14, 1999 for residual scars from multiple biopsies and excisions of squamous cell carcinoma (skin cancer).  However, the Veteran has yet to be issued an SOC regarding a claim for a higher initial rating for residuals from skin cancer.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely notice of disagreement and there is no statement of the case issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a statement of the case.  Consequently, this matter will be remanded for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his thyroid and/or low back disorders.  Of particular interest are records of treatment from the Columbia VA Medical Center (VAMC) dated prior to September 1988 and since October 2010 (to include an August 1985 X-ray study of the lumbosacral spine).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The AMC/RO should obtain a new advisory medical opinion regarding the claims for service connection for low back disability and thyroid nodular disease as due to exposure to ionizing radiation.  This advisory opinion must consider and discuss the inconsistencies in the prior dose estimates.  Additionally, this advisory opinion must consider and discuss the latest Probability of Causation figures as determined by NIOSH.

3.  If the new advisory medical opinion does not establish that it is at least as likely as not that the Veteran's current low back disorder is related to in-service exposure to ionizing radiation, he should be afforded a VA examination to determine the etiology of any current low back disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current low back disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.   All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The AMC/RO should furnish to the Veteran a statement of the case as regards the claim for an initial rating in excess of 10 percent for residual scars from multiple biopsies and excisions of squamous cell carcinoma (skin cancer), along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement to an initial rating in excess of 10 percent for residual scars from multiple biopsies and excisions of squamous cell carcinoma (skin cancer) -a timely appeal must be perfected within 60 days of the issuance of the statement of the case.

5.  After ensuring that the above development is complete, re-adjudicate the claims on appeal.  In readjudicating the claims for service connection for low back disability and thyroid nodular disease the AMC/RO should consider entitlement to service connection as due to claimed Lewisite gas exposure.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal is over 20 years old.  It must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


